Exhibit 10.6

 

ALBERTON ACQUISITION CORPORATION

Room 1001, 10/F, Capital Center

151 Gloucester Road

Wanchai, Hong Kong

 

October 23, 2018

 

Hong Ye Hong Kong Shareholding Co., Limited

Room 1001, 10/F, Capital Center

151 Gloucester Road

Wanchai, Hong Kong

 

Re: Administrative Services Agreement

 

Ladies and Gentlemen:

 

This letter agreement (this “Agreement”) by and between Alberton Acquisition
Corporation (the “Company”) and Hong Ye Hong Kong Shareholding Co., Limited (the
“Sponsor”), dated as of the date hereof, will memorialize and confirm our
agreement that, commencing on August 1, 2018 (the “Effective Date”) and
continuing until the earlier of the consummation by the Company of the initial
business combination or the Company’s liquidation (in each case as described in
the Registration Statement on Form S-1 (No. 333-227652) filed by the Company
with the U.S. Securities and Exchange Commission) (such earlier date hereinafter
referred to as the “Termination Date”):

 

(1) The Sponsor shall make available to the Company, at Room 1001, 10/F, Capital
Center, 151 Gloucester Road, Wanchai, Hong Kong (or any successor location of
the Sponsor), certain office space, secretarial support and administrative
services as may be reasonably required by the Company. In exchange therefor, the
Company shall pay the Sponsor the sum of $1,000 per month commencing on the
Effective Date and continuing monthly thereafter until the Termination Date; and

 

(2) The Sponsor hereby irrevocably waives any and all right, title, interest,
causes of action and claims of any kind (each, a “Claim”) in or to, and any and
all right to seek payment of any amounts due to it, out of the trust account
established for the benefit of the public stockholders of the Company and into
which substantially all of the proceeds of the Company’s initial public offering
will be deposited (the “Trust Account”), and hereby irrevocably waives any Claim
it may have in the future as a result of, or arising out of, this Agreement,
which Claim would reduce, encumber or otherwise adversely affect the Trust
Account or any monies or other assets in the Trust Account, and further agrees
not to seek recourse, reimbursement, payment or satisfaction of any Claim
against the Trust Account or any monies or other assets in the Trust Account for
any reason whatsoever.

 

This Agreement constitutes the entire agreement and understanding of the parties
hereto in respect of its subject matter and supersedes all prior understandings,
agreements, or representations by or among the parties hereto, written or oral,
to the extent they relate in any way to the subject matter hereof or the
transactions contemplated hereby.

 

This Agreement may not be amended, modified or waived as to any particular
provision, except by a written instrument executed by the parties hereto.

 

No party hereto may assign either this Agreement or any of its rights,
interests, or obligations hereunder without the prior written approval of the
other party. Any purported assignment in violation of this paragraph shall be
void and ineffectual and shall not operate to transfer or assign any interest or
title to the purported assignee.

 

This Agreement, the entire relationship of the parties hereto, and any
litigation between the parties (whether grounded in contract, tort, statute, law
or equity) shall be governed by, construed in accordance with, and interpreted
pursuant to the laws of the State of New York, without giving effect to its
choice of law principles.

 

[Signature page follows]

 



 

 

 

 Very truly yours,       ALBERTON ACQUISITION CORPORATION       By:

/s/ Bin (Ben) Wang

 Name: Bin (Ben) Wang  Title: Chief Executive Officer

 



AGREED AND ACCEPTED BY:         HONG YE HONG KONG SHAREHOLDING CO., LIMITED    
    By: /s/ Guan Wang   Name: Guan Wang   Title: Sole Director and Sole
Shareholder  

 

[Signature Page to Administrative Services Agreement]

 



 -2- 

 